Citation Nr: 0708126	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 
1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2005, the veteran had a hearing before the RO.  
A transcript of the hearing is associated with the claims 
file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present appeal, the veteran claims he was exposed to 
asbestos while building and tearing down rooms insulated with 
asbestos in North Dakota and Germany.  Specifically, the 
veteran stated that in Germany the pipes were insulated with 
asbestos, the cinder blocks had asbestos, and the brazier 
saws had asbestos.  The veteran also stated that the rooms he 
built in North Dakota were insulated with asbestos.  

The veteran has also provided testimony and evidence showing 
post-discharge asbestos exposure with various employers.  

Of record is a December 2006 letter from Dr. H. stating that 
it is most probable that the asbestos exposure he had during 
employment (by the Air Force) significantly contributed to 
the development of his now apparent pulmonary asbestosis.  
The veteran also submitted treatment records from Dr. H. and 
Dr. L. showing a diagnosis of asbestosis.  

Though the veteran claims he was exposed to asbestos in 
service, the RO has not made an affirmative determination as 
to whether or not he was exposed to asbestos in service.  
Additionally, as there is medical evidence of record showing 
a diagnosis of asbestosis and an opinion relating asbestosis 
to in-service asbestos exposure, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. Affirmatively determine whether or not 
the veteran was exposed to asbestos, to 
include any probable exposure in North 
Dakota and Germany while building rooms.  
The RO should undertake any necessary 
development.  

2. After the completion of #1, the RO/AMC 
should schedule the veteran for a VA 
examination.  The claims folder should be 
made available to the examiner.   If 
answering any question or making any 
determination would require the examiner 
to resort to speculation, the examiner 
should so state.  

The examiner is asked to determine if the 
veteran has asbestosis.  If so, noting 
the veteran's claimed in-service exposure 
and noting the asbestos exposure after 
discharge, the examiner is asked to 
express an opinion to the following 
question: Is it likely, at least as 
likely as not (a 50 percent probability), 
or unlikely that the current asbestosis 
was caused by the in-service asbestos 
exposure?  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



